Citation Nr: 0122096	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  00-16 253	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) from 50 percent, for the period 
beginning July 15, 1999.  

2.  Entitlement to an increased rating for PTSD from 30 
percent, for the period preceding July 15, 1999.  

3.  Entitlement to an earlier effective date than July 15, 
1999, for a 50 percent rating for PTSD.  

4.  Entitlement to an earlier effective date than October 21, 
1997, for a 30 percent rating for PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to July 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted the veteran an increased rating to 50 
percent effective July 15, 1999, and from a March 1998 rating 
decision which granted the veteran an increased rating to 30 
percent effective October 21, 1997.  

At the veteran's June 2001 hearing, he submitted a document 
indicating that he wished to raise claims for service 
connection for Type II diabetes, secondary to his exposure to 
Agent Orange, as well as for a left shoulder disability.  
These claims are referred to the RO for proper adjudication.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the veteran's June 2001 hearing, he asserted that he had 
submitted a notice of disagreement (NOD) in response to the 
April 1993 rating decision which assigned a 10 percent rating 
for the veteran's PTSD.  The issue of whether a NOD was 
submitted regarding the April 1993 initial 10 percent rating 
has not been addressed by the RO in its discussion of an 
effective date earlier than October 21, 1997 for a 30 percent 
rating for PTSD.  As this question is inextricably 
intertwined with the claims in appellate status, further 
development of this claim is necessary. Harris v. Derwinski, 
1 Vet. App. 180 (1991); Holland v. Brown, 6 Vet.App. 443 
(1994).

The veteran's last VA psychiatric examination was in July 
1999.  He contends that his disability has increased in 
severity since that point.  The duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  In 
light of the veteran's contentions, and in light of the need 
to remand the veteran's claim for the development cited 
above, it is determined that the veteran should be afforded a 
VA examination to determine the severity of his PTSD.  

Furthermore, the RO must review the claims file and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should ensure that the 
new notification requirements and development procedures 
contained in sections 3 and 4 of the Act (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)), are fully complied with and satisfied.  The RO must 
also apply the implementing regulations.  66 Fed. Reg. 45620 
through 45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
Part 3, § 3.159).

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's PTSD.

3.  Regarding the issue of entitlement to 
an earlier effective date than October 
21, 1997, for a 30 percent rating for 
PTSD, the RO should specifically address 
the question of whether a timely NOD was 
filed in regard to the April 1993 rating 
decision which assigned a 10 percent 
rating for PTSD. 

4.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine the current 
manifestations of the veteran's PTSD.  
All appropriate special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Psychological Inventory are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  A complete rationale for 
any opinion expressed must be provided.  
The examiner's report must include 
answers to the following questions:

a.  Does the veteran have suicidal 
ideation?  

b.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

c.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

d.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently, appropriately, and 
effectively?

e.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

f.  Does the veteran have spatial 
disorientation?

g.  Does the veteran neglect his 
personal appearance and hygiene?

h.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

i.  Is the veteran unable to 
establish and maintain effective 
relationships?

j.  Does the veteran have gross 
impairment in thought processes or 
communication?

k.  Does the veteran have persistent 
delusions or hallucinations?

l.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

m.  Is the veteran in persistent 
danger of hurting himself or others?

n.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?




o.  Is the veteran disoriented to 
time or place?

p.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

q.  Is the veteran unable to obtain 
or retain gainful employment because 
of his PTSD?

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and 66 Fed.Reg. 
45620 through 45632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. Part 3, § 3.159) 
are fully complied with and satisfied. 

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim regarding an 
increased rating for PTSD from 50 percent 
for the period beginning July 15, 1999, 
an increased rating for PTSD from 30 
percent for the period preceding July 15, 
1999; an earlier effective date than July 
15, 1999, for a 50 percent rating for 
PTSD, and an earlier effective date than 
30 percent for the period beginning 
October 21, 1997.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




